Citation Nr: 1549751	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) and bony hypertrophy, first tarsometatarsal joint, left foot.  

2.  Entitlement to a rating in excess of 10 percent for healed avulsion fracture of the right ankle.  

3.  Entitlement to a rating in excess of 10 percent for DJD of the right knee.  

4.  Entitlement to a rating in excess of 10 percent for DJD of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, and from February 2002 to September 2002.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve/National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this case, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  

The evidence of record includes VA examination reports regarding the claims on appeal dated in February 2011 and May 2013.  Added to the virtual file in February 2015 were additional VA treatment records dated from April 2014 through January 2015.  In a September 2015 brief provided by DAV, it was pointed out that the Veteran waived review of these records added to the virtual file.  38 C.F.R. § 20.1304(c) (2015).  This new evidence is hereby accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

Review of VA records shows that the Veteran's complaints in April 2014 included chronic pain, and he said he was receiving new shoes in prosthetics.  He said that he was also being seen for injections in his knees for his pain.  He had noticed some swelling in his ankles on occasion.  Subsequently dated records show that he received corticosteroid injections on at least two occasions (October 2014 and January 2015).  

As the record shows that the Veteran has received additional treatment regarding the claims on appeal since the most recent VA examination in 2013, and that the disabilities may have worsened, a contemporaneous examination is necessary.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left foot, right ankle, or bilateral knee disorders, on appeal.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Following completion of the above, the AOJ should schedule the Veteran for a VA joints examination for compensation purposes in order to assist in determining the current severity of his left foot (first tarsometatarsal joint) degenerative disease and bony hypertrophy, right ankle fracture residuals, and bilateral knee DJD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The VA examiner should further identify the limitation of activity imposed by the Veteran's orthopedic disabilities on appeal with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any limitation of motion, pain, stiffness, weakened movement, excess fatigability, and incoordination associated with the left foot, right ankle, or bilateral knee conditions, that are present.  The examiner should also address whether instability is demonstrated in either knee.  Determinations on whether the Veteran exhibits pain with use of any pertinent extremity should be noted and described.  If feasible, the determinations concerning pain, weakness, and fatigability should be portrayed in terms of the degree of additional range of motion loss.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's left foot, right ankle, and bilateral knee disorders upon his vocational pursuits.  

The claims file should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims for ratings in excess of 10 percent for each of the claims as listed on the title page.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

